Exhibit 10.1

AMENDED AND RESTATED

MANAGEMENT AGREEMENT

THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”) is entered
into as of the 19th day of June 2007, by and between Excelsior LaSalle Property
Fund, Inc., a Maryland corporation (the “Fund”), and UST Advisers, Inc., a
Delaware corporation (the “Manager”).

WHEREAS, the Fund and the Manager desire to amend and restate the Management
Agreement dated December 23, 2004 (“Original Inception Date”), as subsequently
amended on September 15, 2005 (the “Initial Agreement”);

WHEREAS, the Fund desires to retain the Manager, on an exclusive basis, for the
purpose of providing management and administrative services to the Fund as
described herein pursuant to this Agreement;

WHEREAS, the Manager desires to be retained to provide such management and
administrative services to the Fund as described herein pursuant to this
Agreement; and

WHEREAS, the Fund and the Manager have entered into an Investment Advisory
Agreement, dated as of the Original Inception Date and as Amended and Restated
as of the date hereof (the “Advisory Agreement”), with LaSalle Investment
Management, Inc., a Maryland corporation (the “Advisor”), engaging the Advisor
to provide investment advisory and asset management services to the Fund.

NOW, THEREFORE, in consideration of the foregoing, and the mutual promises
hereinafter set forth, the parties hereto covenant and agree as follows:

1. Appointment; Standard of Care.

(a) The Fund hereby appoints the Manager, on an exclusive basis, and the Manager
hereby accepts such appointment, effective as of the Original Inception Date, to
provide management, administrative and other services to the Fund as described
herein pursuant to the terms of this Agreement.

(b) The Manager shall (i) provide the management, administrative and other
services described herein in good faith, with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in a like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, (ii) act in accordance with
standards in effect from time to time under applicable federal and state laws
and (iii) act in accordance with the provisions of this Agreement.

2. Services. The Fund hereby retains the Manager to:

(a) provide, and the Manager hereby agrees to provide, certain management,
administrative and other services to the Fund similar to those services
currently



--------------------------------------------------------------------------------

provided by the Manager to its other investment fund clients, subject to the
terms and conditions of this Agreement. Notwithstanding the appointment of the
Manager to provide such services hereunder, the Board shall remain responsible
for supervising and controlling the management, business and affairs of the
Fund. The management, administrative and other services to be provided by the
Manager shall include:

(i) meeting with the Senior Executive Officers of the Advisor regularly at such
times as are mutually agreed, not less frequently than quarterly, to discuss and
review investment activities undertaken by the Advisor on behalf of the Fund,
the performance of the Managed Assets and any matters relating to the terms and
conditions of the Advisory Agreement and reporting to the Board with respect
thereto;

(ii) monitoring the Fund’s compliance with regulatory requirements (including,
without limitation, applicable REIT and ERISA requirements) other than those
requirements with respect to which compliance responsibility has been delegated
to the Advisor pursuant to the terms of the Advisory Agreement, and with the
Fund’s Investment Guidelines;

(iii) reviewing any working capital credit facility arranged by the Advisor and
making recommendations to the Board with respect thereto;

(iv) reviewing and arranging for payment of the expenses of the Fund;

(v) supervising the entities which are retained by the Fund to provide
administration, custody and other services to the Fund (other than the Advisor);

(vi) reviewing any services arrangements with Affiliates of the Advisor and
other potential conflict of interest transactions and taking such action with
respect thereto as provided under the Advisory Agreement and consistent with the
best interests of the Fund;

(vii) coordinating and organizing meetings of the Board and meetings of the
stockholders;

(viii) preparing materials and reports for use in connection with meetings of
the Board and meeting of the stockholders, as applicable;

(ix) assisting the Fund in making distributions to stockholders;

(x) in coordination with the Advisor, assisting the Fund with respect to the
redemption of the Shares of the stockholders in accordance with the Fund
organizational documents and stockholder subscription documents;

 

2



--------------------------------------------------------------------------------

(xi) assisting in the preparation, review and filing of regulatory filings with
the Securities and Exchange Commission and state securities regulators and other
Federal and state regulatory authorities;

(xii) assisting in the preparation and mailing of investor subscription
documents and confirming the receipt of such documents and funds to be paid
pursuant to those documents;

(xiii) maintaining and updating investor information, such as change of address
and employment;

(xiv) implementing and maintaining a process regarding investor qualification;

(xv) assisting in the drafting and updating of disclosure documents relating to
the Fund and assisting in the preparation of offering materials;

(xvi) monitoring relations and communications between investors and the Fund;

(xvii) handling investor inquiries regarding the Fund and providing investors
with information concerning their investments in the Fund and capital account
balances;

(xviii) reviewing investor qualifications and subscription documentation and
otherwise assisting in administrative matters relating to the processing of
subscriptions for Shares in the Fund;

(xix) providing the services of persons employed by the Manager or its
Affiliates who may be appointed as officers of the Fund by the Board;

(xx) assisting the Fund in routine regulatory examinations, and working closely
with any counsel retained to represent the Fund or members of the Board in
connection with any litigation, investigations or regulatory matters;

(xxi) providing office space for the Manager’s employees performing services for
the Fund and all necessary office furnishings and equipment, data processing
systems, including hardware and software, telephone and other communications
abilities, file storage, photocopying capabilities, facsimile capabilities and
utilities reasonably required by the Manager to perform its services under this
Agreement; and

(xxii) providing administrative and secretarial, clerical and other personnel as
necessary to provide the services required to be provided under this Agreement.

(b) The Manager shall devote such time as may be necessary in its reasonable
judgment for the proper performance of all of its duties hereunder.

 

3



--------------------------------------------------------------------------------

(c) The Manager may cause the Fund to enter into transactions with Affiliates of
the Manager for the provision of certain services by such Affiliates (a “Manager
Affiliate Arrangement”). Notwithstanding the foregoing, the Manager shall not
permit the Fund to enter into a Manager Affiliate Arrangement unless (i) the
fees or other compensation charged to the Fund for services provided by
Affiliates of the Manager do not exceed the fees or other compensation available
in the relevant market in an arm’s-length transaction with an independent third
party, (ii) the agreements governing the relationship contain standard
arm’s-length contract terms in relation to the relevant market and (iii) the
Affiliate providing such services has sufficient experience and qualifications
to perform such services at a level of quality comparable to the quality of
similar services available from non-Affiliates in the relevant geographical
area. The Board may determine whether (i), (ii) or (iii) above have been
satisfied, and if not, the Board may require the Manager to terminate the
Manager Affiliate Arrangement. If the engagement of any party (including any
Affiliate) to provide additional services (other than any engagement which has
been approved by the Advisor) involves a material conflict of interest on the
part of the Manager or any Affiliate of the Manager which is known by the
Manager, whether arising out of a pecuniary interest or a material relationship,
(in the case of an Affiliate of the Manager, a conflict above and beyond the
mere hiring of the Affiliate), then the Manager shall notify the Advisor of such
conflict of interest and describe the material facts relating thereto. In the
case of any such conflict of interest, the Board may require the Manager to
terminate the engagement of the provider of additional services upon reasonable
prior notice if the Board determines that such engagement adversely affects the
Fund.

3. Authority of the Manager; Fund Information.

(a) In performing the services set forth in this Agreement, the Manager shall
have the right to exercise all powers and authority which are reasonably
necessary and customary for a manager of a real estate related investment fund
similar to the Fund to perform its obligations under this Agreement on behalf of
the Fund, subject to the terms and conditions of this Agreement. Without
limiting the generality of the foregoing and Paragraph 2 hereof, the Manager
shall be authorized, at any reasonable time, to inspect, review or audit the
books and records of the Fund maintained by the Advisor; to request copies of
such books and records; to review all books, records, data, information,
instruments, documents, agreements, files, reports, manuals, policies,
guidelines and procedures (including without limitation, computerized
materials), as relate to the Fund, the Managed Assets, the Real Estate
Investments or the services provided by third parties relating to the foregoing
(collectively, the “Investment Information”), provided, that “Investment
Information” shall not include any of the foregoing prepared by the Advisor
generally for use in its business or generally for use by its clients; and to
access certain accounts of the Fund to facilitate the payment of certain of its
expenses.

(b) The Fund will, from time to time, furnish or otherwise make available to the
Manager such financial reports, proxy statements, policies and procedures and
other information relating to the business and affairs of the Fund as the
Manager may reasonably require in order to discharge its duties and obligations
hereunder.

4. Fees. In consideration for the provision by the Manager of its services
hereunder, the Fund will pay a fee (the “Management Fee”) to the Manager as
follows: (i) an

 

4



--------------------------------------------------------------------------------

annualized fee of 0.75% (i.e., .1875 per quarter) of the Net Asset Value of the
assets of the Fund as of the beginning of each calendar quarter to which such
fee relates, plus any additional amount attributable to the receipt of funds
into the Fund’s operating account during the quarter from the sale of Shares,
calculated on a weighted average basis taking into account the timing of the
receipt of such funds during such quarter (the “Fixed Portion”); and (ii) an
amount equal to the Applicable Percentage of the Variable Fee Base Amount of the
Fund as of the end of each quarter (the “Variable Portion”).

The Fixed Portion shall be paid quarterly in arrears on the fifth Business Day
after the end of the quarter for which the services are rendered. The Variable
Portion shall be paid within ten (10) days after calculation of the Variable Fee
Base Amount for the applicable quarter.

For purposes of any partial quarter during the term, including, without
limitation, following any termination of the Manager or this Agreement for any
reason pursuant to the terms hereof, the Manager shall be entitled to receive
the pro rata portion of the accrued but unpaid Management Fee for the period of
time during the applicable quarter in which the Manager was the manager of the
Fund.

5. Fund Obligations. The Fund, as a condition to any termination of the Manager
as manager under this Agreement, shall assume the rights and obligations of the
Manager under the Advisory Agreement, provided that the Advisor was not at such
time subject to termination for Cause (as defined under the Advisory Agreement).
In connection therewith, the Advisor shall be permitted to enforce,
independently, as an intended third party beneficiary, the foregoing obligation
of the Fund.

6. Expenses.

(a) The Manager shall, at its expense, pay (i) the compensation and benefits of
all its directors, officers and employees, (ii) the costs of providing office
space for its employees and all necessary office furnishings and equipment, data
processing systems including hardware and software, telephone and other
communications costs, file storage, photocopying costs, facsimile costs,
utilities and the rent or other costs of such office space and facilities as is
reasonably required by the Manager to perform its services under this Agreement,
(iii) travel expenses incurred in connection with the Manager’s performance of
services hereunder, and (iv) other overhead costs applicable to its business
generally.

(b) Except as provided herein or in the expense reimbursement agreement between
the Fund and the Manager, the Fund shall bear all of its own expenses,
including: administrative expenses and fees; custody and escrow fees and
expenses; the costs of an errors and omissions/directors and officers liability
insurance policy; the fees payable to the Manager, the Advisor and other service
providers to the Fund; fees and travel-related expenses of members of the Board;
all costs and charges for equipment or services used in communicating
information regarding the Fund’s transactions among the Manager and any
custodian or other agent engaged by the Fund; any extraordinary expenses; and
such other expenses as may be approved from time to time by the Board.

7. Removal and Election of Affiliated Directors. Pursuant to the terms of the
Fund’s Bylaws, the stockholders of the Fund will elect the directors at each
annual meeting of the stockholders. Pursuant to the terms of the Fund’s Bylaws,
the Fund shall initially have five

 

5



--------------------------------------------------------------------------------

(5) directors, a majority of whom will be independent of the Manager and the
Advisor. Pursuant to the Bylaws, the Manager has the authority to nominate a
slate of directors to be voted on by the stockholders. The Bylaws provide that,
in order to be qualified for election and to serve as directors, two of the
director nominees must have been nominated by the Manager as affiliated
directors, i.e., such remaining directors will include one director that is an
officer, director or employee of the Manager or its affiliates and one director
that is an officer, director or employee of the Advisor or its affiliates (the
“Affiliated Directors”). The Manager will provide the names of the directors
nominated for election by the stockholders at such meeting in a manner
consistent with the Bylaws, including the names of the Affiliated Directors
designated by the Advisor and the Manager, respectively. Additionally, the
Manager shall have the right, in its sole discretion or upon the request of the
Advisor (with respect to the Advisor’s Affiliated Director), to call a special
meeting of stockholders in accordance with the Bylaws, to remove and/or elect
the Affiliated Directors.

8. Indemnity.

(a) The Manager hereby agrees to indemnify, defend and hold harmless the Fund
and its respective Affiliates, partners, members, stockholders, officers,
employees, agents, successors, and assigns from and against all liabilities,
judgments, costs, losses and expenses, including attorneys’ fees, charges and
expenses and expert witness fees, of any nature, kind or description, arising
out of claims by third parties and caused by or resulting from (i) the Manager’s
breach of this Agreement (provided that solely for purposes of this Paragraph
8(a)(i), only a negligent act or omission shall be deemed in breach of Paragraph
1(b)(i) hereof), (ii) the negligent or wrongful acts or omissions of the Manager
or its partners, members, stockholders, officers, employees, agents, successors,
or assigns or (iii) in the event that an Affiliate of the Manager has been
retained to provide services to the Fund, the negligent or wrongful acts or
omissions of such Affiliate or its partners, members, stockholders, officers,
employees, agents, successors, or assigns, unless the Fund’s agreement with such
Affiliate contains an indemnification provision substantially similar to that
set forth herein.

(b) The Fund hereby agrees to indemnify, defend and hold harmless the Manager
and its Affiliates, partners, members, stockholders, officers, employees,
agents, successors and assigns from and against all liabilities, judgments,
costs, losses, and expenses, including attorneys’ fees, charges and expenses and
expert witness fees, of any nature, kind or description, arising out of claims
by third parties in connection with this Agreement and the Manager’s services
hereunder except to the extent caused by (i) the Manager’s breach of this
Agreement (provided that solely for purposes of this Paragraph 8(b)(i), only a
negligent act or omission shall be deemed in breach of Paragraph 1(b)(i)
hereof), (ii) the negligent or wrongful acts or omissions of the Manager or its
partners, members, stockholders, officers, employees, agents, successors, or
assigns or (iii) in the event that an Affiliate of the Manager has been retained
to provide services to the Fund, the negligent or wrongful acts or omissions of
such Affiliate or its partners, members, stockholders, officers, employees,
agents, successors, or assigns (it being agreed that such exception shall not
affect the availability of the indemnification provided pursuant to this
Paragraph 8(b) to the Manager, its partners, members, stockholders, officers,
employees, agents, successors, or assigns, provided that they have not engaged
in any breach of this Agreement or any negligent or wrongful acts or omissions,
and provided further that the Fund’s agreement with such Affiliate contains an
indemnification provision substantially similar to that set forth herein).

 

6



--------------------------------------------------------------------------------

(c) The party seeking indemnity (“Indemnitee”) will promptly notify the party
against whom indemnity is claimed (“Indemnitor”) of any claim for which it seeks
indemnification; provided, however, that the failure to so notify the Indemnitor
will not relieve Indemnitor from any liability which it may have hereunder,
except to the extent such failure actually prejudices Indemnitor. The Indemnitor
shall have the right to assume the defense and settlement of such claim;
provided that, Indemnitor notifies Indemnitee of its election to assume such
defense and settlement within thirty (30) days after the Indemnitee gives the
Indemnitor notice of the claim. In such case the Indemnitee will not settle or
compromise such claim, and the Indemnitor will not be liable for any such
settlement made without its prior written consent. If Indemnitor is entitled to,
and does, assume such defense by delivering the aforementioned notice to
Indemnitee, Indemnitee will (i) have the right to approve Indemnitor’s counsel
(which approval will not be unreasonably withheld or delayed), (ii) be obligated
to cooperate in furnishing evidence and testimony and in any other manner in
which Indemnitor may reasonably request and (iii) be entitled to participate in
(but not control) the defense of any such action, with its own counsel and at
its own expense.

(d) The Manager shall remain entitled to exculpation and indemnification from
the Fund pursuant to this Paragraph 8 (subject to the limitations set forth
herein) with respect to any matter arising prior to the termination of this
Agreement and shall have no liability to the Fund in respect of any matter
arising after such termination unless such matter arose out of events or
circumstances that occurred prior to such termination.

9. Term and Termination, Assignment.

(a) The initial term of this Agreement shall be five (5) years commencing on the
Original Inception Date (“Initial Term”), unless not renewed by the independent
directors upon one hundred eighty (180) days written notice or unless sooner
terminated as set forth in Paragraph 10 or upon the resignation of the Manager
upon one hundred eighty (180) days written notice to the Board. Thereafter, this
Agreement shall automatically renew for successive five (5) year periods (each,
a “Renewal Term”), unless sooner terminated (i) as set forth in Paragraph 10, or
(ii) upon the resignation of the Manager upon one hundred eighty (180) days
written notice to the Board. Notwithstanding the foregoing, this Agreement shall
terminate upon the liquidation, winding-up and termination of the Fund.

(b) Neither this Agreement nor any rights or obligations of the Manager under
this Agreement may be assigned (including, without limitation, by any
“assignment” within the meaning of the Advisers Act) by the Manager, in whole or
in part, without the prior written consent of the Fund, it being agreed that the
Fund shall not unreasonably withhold its consent to an assignment by the Manager
of this Agreement to a corporation, limited liability company, partnership,
trust or other entity controlling, controlled by or under common control with
the Manager with substantially similar capabilities, regulatory status
(including registration as an investment adviser under the Advisers Act) and
capitalization as the Manager.

 

7



--------------------------------------------------------------------------------

Termination for Cause.

(c) The independent directors of the Board may terminate this Agreement at any
time (i) for Cause or (ii) if the Manager becomes the subject of any bankruptcy
or insolvency proceedings which, if involuntary, are not dismissed within ninety
(90) days. In the event that this Agreement is terminated pursuant to this
Paragraph 10, the Fund shall pay to the Manager an amount equal to any earned or
accrued but unpaid Management Fees as of the effective date of termination, as
well as any such fees for the quarter in which this Agreement is so terminated,
pro-rated through the date of termination. Such amount shall be paid in cash
within ten (10) days of the effective date of termination.

(d) The Manager may terminate this Agreement at any time upon one hundred eighty
(180) days prior written notice to the Board.

10. Restrictions on Manager. Nothing contained in this Agreement shall prevent
the Manager or any Affiliate of the Manager from acting as manager for any other
person, firm or corporation and, except as required by applicable law, shall not
in any way bind or restrict the Manager or any Affiliate from acquiring, owning,
leasing, financing, managing or disposing of any real estate investments.

11. Termination of the Advisory Agreement. If the Advisory Agreement is
terminated in accordance with the provisions thereof, the Manager acknowledges
and agrees that all of the responsibilities of the Advisor thereunder shall
become the responsibility of the Manager and all of the fees that were due to
the Advisor shall be paid to the Manager until such time as the Board appoints a
successor advisor to the Fund.

12. Confidential Information. The Manager acknowledges that in the course of its
activities under this Agreement it may receive confidential information which
relates to the business of the Fund or the Advisor. The Manager agrees to keep
all such information confidential except to the extent reasonably necessary to
perform its services hereunder

13. Written Notice. Any approval, notice, demand, direction or instruction to be
given hereunder shall be in writing and shall be properly given and deemed
effective upon receipt if (a) mailed by first-class, registered or certified
mail, return receipt requested, postage prepaid, (b) delivered by hand or
national overnight courier, or (c) by telecopy received prior to 5:00 p.m.
(local time) on any business day (with any notice delivered after such time
being deemed delivered on the next succeeding business day), provided that the
original shall be delivered on the next succeeding business day in the manner
described in the foregoing clauses (a) or (b), in each case to the addresses or
telecopy number set forth below or such other address or telecopy number as a
party may designate by like notice to the other party:

 

  (i) In the case of notices sent to the Fund:

Excelsior LaSalle Property Fund, Inc.

c/o UST Advisers, Inc.

225 High Ridge Road

Stamford, Connecticut 06905

Attn: Henry Feuerstein

Telecopy: 203-352-4456

 

8



--------------------------------------------------------------------------------

with a simultaneous copy to:

UST Advisers, Inc.

225 High Ridge Road

Stamford, Connecticut 06905

Attn: Steven Suss

Telecopy: 203-352-4456

and

U.S. Trust

114 West 47th Street, 26th Floor

New York, New York 10036

Attn: Peter Tsirigotis

Telecopy: 212-852-1310

 

  (ii) In the case of notices sent to the Manager:

UST Advisers, Inc.

225 High Ridge Road

Stamford, Connecticut 06905

Attn: Henry Feuerstein

Telecopy: 203-352-4456

with a simultaneous copy to:

UST Advisers, Inc.

225 High Ridge Road

Stamford, Connecticut 06905

Attn: Steven Suss

Telecopy: 203-352-4456

and

U.S. Trust

114 West 47th Street, 26th Floor

New York, New York 10036

Attn: Peter Tsirigotis

Telecopy: 212-852-1310

Each notice, demand, direction or instruction which shall be mailed, transmitted
or delivered in the manner described above shall be deemed received and
sufficiently served at such time as it is delivered to the addressee (with the
return receipt, delivery receipt, confirmation of facsimile transmission or
affidavit of messenger constituting conclusive evidence of such delivery) or at
the time of presentation of delivery is refused by the addressee.

14. Force Majeure. The Manager shall not be deemed in default of this Agreement
if the failure to perform this Agreement arises from causes beyond its
reasonable

 

9



--------------------------------------------------------------------------------

control. Such causes may include, but are not restricted to, acts of God or of
the public enemy, including terrorists, acts of the Federal or state government
(including all subdivisions thereof) in its sovereign capacity, fires and
floods.

15. Manager as Independent Contractor. The Manager shall at all times be acting
as an independent contractor; and this Agreement is not intended, and shall not
be construed to create a relationship of employee, partnership or association as
between the Fund and the Manager. For all purposes, including, but not limited
to, Workers’ Compensation liability, the Manager agrees that all persons
furnishing services on behalf of the Manager pursuant to this Agreement are
deemed employees solely of the Manager and not of the Fund.

16. Construction and Forum. This Agreement shall be governed by the laws of the
State of New York, without regard to its conflicts of law principles. Each of
the parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court.

17. Attorneys’ Fees. In any legal proceeding between the parties hereto which
arises out of or relates to this Agreement, the prevailing party shall be
entitled to recover all reasonable costs and expenses incurred by it therein
from the other party including, without limitation, reasonable attorneys’ fees
and court costs. These expenses shall be in addition to any other relief to
which the prevailing party may be entitled and shall be included in and as part
of the judgment or decision rendered in such proceeding.

18. Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall be deemed an original, but the several
counterparts shall together constitute but one and the same Agreement of the
parties hereto.

19. Severability. If any one or more of the covenants, agreements, provisions or
texts of this Agreement shall be held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement.

20. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements between the parties hereto relating to the
matters contained herein and may not be modified, waived or terminated orally
and may only be amended by an agreement in writing signed by the parties hereto.

21. Survival. The covenants and agreements contained in this Agreement which by
their terms require performance after termination of this Agreement shall
survive the termination of this Agreement in accordance with their terms
including, without limitation, the provisions of Paragraphs 8, 11, 12, 13, 16,
17, and this Paragraph 21. In addition, no termination shall relieve any party
hereto of any liability or damages arising from such party’s breach, prior to
the termination date, of any representations, warranties or covenants of this
Agreement.

 

10



--------------------------------------------------------------------------------

22. Third Party Beneficiary. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person; provided, however, that the Advisor shall be an intended third party
beneficiary of this Agreement with respect to Paragraph 5 only.

23. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

24. Binding Effect. The parties to this Agreement agree that the obligations of
the Fund under this Agreement shall not be binding upon any of the Manager,
members of the Fund or any officers, employees or agents, whether past, present
or future, of the Fund, individually, but are binding only upon the assets and
property of the Fund.

{The remainder of this page has been intentionally left blank}

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.

EXCELSIOR LASALLE PROPERTY FUND, INC. By:   /s/ Henry I. Feuerstein  

Name: Henry I. Feuerstein

Title:   President and CEO

 

UST ADVISERS, INC. By:   /s/ Steven L. Suss  

Name: Steven L. Suss

Title:   President

 

12



--------------------------------------------------------------------------------

Exhibit A

to

Management Agreement

DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings set
forth below. Additional defined terms are set forth in the Recitals and
Paragraphs of this Agreement to which they relate.

“Advisor” shall have the meaning set forth in the recitals hereof.

“Advisory Agreement” shall have the meaning set forth in the recitals hereof.

“Affiliate” means, with respect to a specified Person, (a) any person directly
or indirectly controlling, controlled by or under common control with the
specified Person, (b) a partnership or limited liability company in which the
specified Person is a general partner or manager, (c) any officer, director,
executive employee, manager or general partner of the specified Person, or
(d) if the specified Person is an officer, director, manager, general partner or
executive employee, any other entity for which the specified Person acts in any
such capacity.

“Affiliated Directors” shall have the meaning set forth in Paragraph 7 hereof.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

“Applicable Percentage” means, as of the end of each calendar quarter, the
percentage set forth opposite the Net Asset Value of the Fund as of the end of
such quarter, in the column entitled “Applicable Percentage” below:

 

Net Asset Value

   Applicable Percentage  

Less than $100 million

   0 %

$100 million or more and less than $250 million

   0.19 %

$250 million or more and less than $400 million

   0.37 %

$400 million or more and less than $550 million

   0.75 %

$550 million or more and less than $700 million

   1.12 %

$700 million or more and less than $850 million

   1.50 %

$850 million or more

   1.87 %

“Articles” shall mean the Articles of Incorporation of the Fund, as amended from
time to time.

“Board” means the Board of Directors of the Fund.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in Chicago, Illinois.

 

13



--------------------------------------------------------------------------------

“Cause” means the determination of the Board of:

(a) the breach by the Manager of any material term of this Agreement, which
breach was not cured within sixty (60) days after written notice from the Board
describing such breach in reasonable detail;

(b) the fraud or willful misconduct of the Manager in connection with the
Manager’s duties under this Agreement;

(c) the negligence of the Manager in connection with the Manager’s duties under
this Agreement which materially and adversely affects the Fund; or

(d) the Manager is convicted of or pleads guilty in any court to a felony
involving investment-related business which, in the reasonable determination of
the Board, has had a material adverse effect on the reputation of the Manager in
the market for real estate investment funds, or any regulatory authority or
court denies, suspends or revokes the Manager’s registration or license or
otherwise enjoins the Manager from conducting investment advisory business.

“Code” means the Internal Revenue Code of 1986, as amended.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Fair Market Value” means, with respect to each Real Estate Investment, the most
recent fair market value of such Real Estate Investment established by the Board
in accordance with the valuation procedures set forth in the Advisory Agreement
or otherwise adopted by the Fund.

“Fixed Portion” shall have the meaning set forth in Paragraph 4(a) hereof.

“Fund” shall have the meaning set forth in the introductory paragraph hereof.

“GAAP” means United States generally accepted accounting principles.

“Indemnitee” shall have the meaning set forth in Paragraph 8(c) hereof.

“Indemnitor” shall have the meaning set forth in Paragraph 8(c) hereof.

“Initial Term” shall have the meaning set forth in Paragraph 9 hereof.

“Investment Guidelines” means those certain investment guidelines and parameters
of the Fund that are set forth in the Advisory Agreement, as the same may be
modified from time to time by the Board.

“Investment Information” shall have the meaning set forth in Paragraph 3(b)
hereof.

“Managed Assets” means all of the Fund’s Primary Investments and all Other
Investments with respect to which Advisor has been retained by the Fund pursuant
to Section 1(c) of the Advisory Agreement.

“Management Fee” shall have the meaning set forth in Paragraph 4(a) hereof.

“Manager” shall have the meaning set forth in the introductory paragraph hereof.

 

14



--------------------------------------------------------------------------------

“Manager Affiliate Arrangement” shall have the meaning set forth in Paragraph
2(c) hereof.

“Net Asset Value” means, as of any date, (a) the aggregate Fair Market Value of
(i) the Fund’s interests in all Real Estate Investments plus (ii) all other
assets of the Fund, minus (b) (i) the aggregate value of the Fund’s indebtedness
and (ii) other outstanding obligations as of the determination date.

“Other Investments” means the up to twenty-five percent (25%) of the Fund’s
assets, measured at the time the investment is made, that the Fund may make in
property types other than Primary Investments and properties outside of the
United States.

“Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust, business trust, association or other entity.

“Primary Investments” means the property types to be acquired by the Fund which
shall consist primarily of commercial office (including without limitation,
medical office), industrial, multi-tenant residential, and retail properties and
other institutional quality properties consistent with a core-plus strategy.

“Real Estate Investments” means investments by the Fund in real property and in
interests in real property of whatever nature, and in personal property, both
tangible and intangible, which is directly or indirectly associated or connected
with the use of real property, including, without limitation, direct or indirect
investments in real estate, including investments in the form of interests in
corporations, limited liability companies, partnerships and other joint ventures
having an equity interest in real property, real estate investment trusts,
ground leases, tenant-in-common interests, participating mortgages, convertible
mortgages or other debt instruments convertible into equity interests in real
property by the terms thereof, options to purchase real estate, real property
purchase-and-leaseback transactions and other transactions and investments with
respect to real estate.

“REIT” means a real estate investment trust within the meaning of Section 856 of
the Code.

“Renewal Term” shall have the meaning set forth in Paragraph 9 hereof.

“Senior Executive Officer” means the following officer positions of the Advisor:
(a) the senior account officer for the Fund, which initially shall be Peter H.
Schaff; (b) an officer responsible for portfolio management, which initially
shall be Anthony C. O’Malley; and (c) an officer responsible for business
operations and investment structuring, which initially shall be C. Allan
Swaringen.

“Shares” means the shares of Common Stock, par value $0.01 per share, of the
Fund.

“Variable Fee Base Amount” is meant to reflect the Fund’s ability to generate
cash from normal operations for purposes of calculating certain management and
advisory fees, and it is not intended to be an actual measure of cash available
for dividend distributions. It is calculated beginning with net income of the
Fund from Managed Assets for the fiscal period as calculated under GAAP
consistently applied (which includes deduction of the Fixed Portion of the
management and advisory fees), and adjusted for the following factors (without
duplication):

 

  •  

add back depreciation of assets.

 

15



--------------------------------------------------------------------------------

  •  

add back amortization of intangibles.

 

  •  

add back depreciation of tenant improvements and tenant allowances.

 

  •  

add back amortization of deferred leasing costs and deferred financing costs.

 

  •  

subtract capitalized expenditures related to the normal and recurring operations
and maintenance of the Real Estate Investments (e.g., building improvements,
leasehold improvements, property leasing expenditures and land improvements).

 

  •  

subtract gains and add back losses from sales of Real Estate Investments.

 

  •  

add back the Variable Portion of the Advisor’s Asset Management Fee and the
Variable Portion of the Manager’s management fee.

 

  •  

subtract gains and add back expenses for changes in accounting methodology.

 

  •  

subtract income caused by straight-lining of rental income and add back expense
from the straight-lining of interest expense (including straight-lining of lease
termination payments).

 

  •  

subtract gains and add back losses of hedging through derivatives.

 

  •  

add back the effects of impairment (per FAS 144).

 

  •  

subtract gains and add back losses from extraordinary items.

 

  •  

adjust the Fund’s income from unconsolidated joint ventures and discontinued
operations, and expenses from minority interests, in the same manner described
above.

 

  •  

add back/subtract other adjustments to/from GAAP net income that more
appropriately “follow the cash” generated by the investments (examples include
preferred returns, guaranteed returns, rebates of real estate tax expense, etc.)
plus any deductions from the cash generated by the investments for non-operating
items (for example our proportionate share of principal payments on debt).

The amortization of principal and repayment of debt are not subtracted from the
Fund’s net income in arriving at the Variable Fee Base Amount.

Other modifications to net income may be made by the Advisor, with approval of
the Manager, to cause Variable Fee Base Amount to better reflect normal cash
flow from operation of Managed Assets on a consistent basis. If the method of
calculation of the Fund’s net income is altered under GAAP, appropriate
modifications shall be made to this definition to make such changes immaterial
to the calculation of Variable Fee Base Amount.

“Variable Portion” shall have the meaning set forth in Paragraph 4(a) hereof.

 

16